Citation Nr: 1730485	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date for service connection for ventral hernia, claimed as adhesions and multiple surgeries, prior to August 10, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to November 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In May 2017, the Veteran requested a videoconference Board hearing.  A veteran may request a hearing before the Board without the need to show good cause, so long as he or she makes the request at any point from the substantive appeal to 90 days after receiving notice of certification to the Board.  38 C.F.R. §§ 20.703, 20.1304 (2016).  Because the Veteran's request for a hearing was within that period, the AOJ must schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a videoconference Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700, 20.704, as per the Veteran's request, and as the docket permits.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal  must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




